Citation Nr: 0305305	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-11 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a neck 
disability.

3.  Entitlement to a compensable rating for a left wrist chip 
fracture.

(The issues of entitlement to service connection for low back 
and neck disabilities, secondary service connection for 
hypertension and a psychiatric disability, and a total 
evaluation for individual unemployability will be the 
subjects of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1956 with subsequent service in the Connecticut National 
Guard.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that determined the veteran had not 
submitted new and material evidence required to reopen the 
claims for service connection for low back and neck 
disabilities.  In this rating decision, the RO also denied 
the claim for entitlement to a compensable evaluation for a 
chip fracture of the left wrist.  The veteran appealed these 
determinations.

In March 2000, the veteran requested a hearing before the 
Board of Veterans' Appeals (Board).  However, he withdrew 
this request in February 2003.

The Board is undertaking additional development on the matter 
of the veteran's claims of entitlement to service connection 
for low back and neck disabilities, pursuant to authority 
granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002).  See 
38 C.F.R. § 19.9(a)(2) (2002).  As the veteran has contended 
that his current hypertension and psychiatric disability are 
the result of his neck and low back disabilities, the Board 
finds that these issues are inextricably intertwined with the 
issues under development.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).  In addition, the veteran has appealed the 
issue of entitlement to a total disability evaluation for 
individual unemployability (TDIU) resulting from service-
connected disorders, and this issue is also inextricably 
intertwined with the issues under development.  See Babchak 
v. Principi, 3 Vet. App. 466 (1992).  Therefore, the 
secondary service connection issues and TDIU will be held in 
abeyance until all appropriate development has been 
completed.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 38 C.F.R. § 20.903 (2002).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  By rating decision of June 1984, the RO denied 
entitlement to service connection for low back and neck 
disabilities and properly notified the veteran of this 
determination.  He failed to perfect an appeal of this 
decision.

2.  The additional evidence added to the record since June 
1984 is not duplicative of evidence previously on file and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.

3.  The veteran's residuals of a chip fracture to the left 
wrist are characterized by mild to moderate functional 
impairment during periods of symptomatic flare-ups, with 
slight loss of motion, slight loss of grip strength, and 
pain.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision denying service connection 
for low back and neck disabilities is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of June 1984 that denied 
entitlement to service connection for low back and neck 
disabilities, new and material evidence sufficient to reopen 
these claims was received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (Effective prior to August 29, 2001).

3.  A rating of 10 percent is warranted for the veteran's 
residuals of a chip fracture to the left wrist.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5215 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§  5103, 5103A, 5107(a) (West 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The Board 
also finds that the recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 2001); see 
also 38 C.F.R. § 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters of August 1998, April 2001, and July 
2001, VA informed the veteran of the actions he must take and 
the type of evidence required in order to establish his 
current claims.  The VA letters of August 1998 and April 2001 
specifically informed the veteran of the type of new and 
material evidence (both lay and medical) required to reopen 
claims for service connection for low back and neck 
disabilities.  The letters of August 1998, April 2001, and 
July 2001 informed the veteran of the type of actions that 
were required of him, to include his identification of 
pertinent evidence, providing signed release forms for 
private medical evidence, and his own attempt to obtain and 
forward the required lay and medical evidence to VA.  These 
instructions and letters also informed the veteran of the 
development that would be completed by VA in substantiating 
his claims, to include obtaining pertinent medical records 
and a VA examination, if appropriate.  In the statement of 
the case (SOC) of March 1999 and the supplemental statements 
of the case (SSOC) of February and June 2002, VA specifically 
notified the veteran of the evidence that it had considered, 
the pertinent laws and regulations, and the reasons and bases 
for its decisions.  Specifically, the SOC of March 1999 
notified the veteran of the provisions governing the 
submission of new and material evidence and the rating 
criteria for the veteran's left wrist disability.  In 
addition, the statutes and regulations governing VA's duty to 
notify and assist were effectively changed in November 2000.  
The veteran received notification of the old provisions in 
the SOC of March 1999 and of the changes resulting from the 
VCAA in the VA letters of April and July 2001.  The veteran 
and his representative were provided the opportunity to 
submit additional argument based on these changes.  Based on 
the above analysis, the Board finds the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The Board finds 
that all records pertinent to the current claim in the 
possession of the Federal government have been obtained, to 
include service medical and personnel records, VA treatment 
records, and medical evidence in the possession of the Social 
Security Administration (SSA).  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  The veteran has not alleged that 
he is currently in receipt of Workers' Compensation benefits, 
and there is no indication that other Federal department or 
agency records exist that should be requested.  See 
38 U.S.C.A. § 5106.  In addition, VA obtained compensation 
examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The September 1998 examination report is 
incomplete and the examiner indicated that he had not had 
access to the medical history in the veteran's claims file.  
However, the RO corrected these deficiencies by obtaining 
another examination in November 2000.  This examiner noted 
accurate medical histories based on a review of the claims 
file and provided evidence/opinion on the existence and 
severity of the veteran's left wrist disability.  This 
examination also provided clinical and radiological findings.  
The examiner's opinion of November 2000 specifically 
addressed the veteran's functional limitations due to pain, 
weakness, excess fatigability, and/or incoordination 
resulting from his service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the November 2000 examination is fully 
adequate for providing evidence regarding the existence and 
severity of the veteran's left wrist disability.  In 
addition, VA has obtained all identified private medical 
evidence regarding the claims on appeal.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  There is no indication 
that any pertinent evidence was not received.  In fact, the 
veteran acknowledged by letter of July 2001 that he was not 
aware of any additional information or evidence pertinent to 
his claims.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  The veteran was 
directly notified by letter of August 2002 that the RO had 
completed all actions required in the current case and would 
undertake no further development in his claims.  The veteran 
requested a hearing before the Board in June 1999 and such a 
hearing was scheduled.  However, the veteran withdrew this 
request in February 2003.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claims of new and material 
evidence substantially predate August 2001, the new 
regulatory criteria are not applicable.

By rating decision of June 1984, the RO denied entitlement to 
service connection for low back and neck disabilities.  It 
was determined that the veteran had sustained a left wrist 
and neck injury during his service in the National Guard.  It 
was also found that the veteran's low back disability was not 
the result of this injury.  The claims for service connection 
were denied as there was not sufficient evidence of 
chronicity regarding the low back and neck disabilities since 
the National Guard injury nor was there any medical nexus 
opinion linking a current disability to any incident of 
military service.  The veteran was notified of this decision 
by letter dated later in the same month and was issued to his 
last reported address.  This letter also informed the veteran 
of his appellate rights.

In a rating decision of February 1985, the RO determined that 
the veteran had not submitted the requisite new and material 
evidence required to reopen these claims.  In a letter issued 
later that same month, the veteran was notified of this 
decision at his last reported address.  However, this letter 
failed to inform the veteran of his appellate rights nor is 
there any indication that any enclosures were sent with this 
letter.  A letter issued to the veteran in November 1986 also 
informed the veteran that VA had previously denied his claims 
for service connection for low back and neck disabilities and 
he had not timely appealed those issues.  However, this 
letter failed to inform the veteran that he could submit new 
and material evidence on these claims in order to reopen them 
or of his appellate rights.

Based on VA's failure to inform the veteran of his appellate 
rights in the letters of February 1985 and November 1986, the 
Board finds that these notifications were not adequate and 
have not resulted in a final decision.  The veteran received 
the last adequate notification in June 1984.  He did not 
timely appeal this decision and it has now become final.  
Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  In Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000), the U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit) noted the 
plain language of the regulation governing the submission of 
new and material evidence indicates that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material, even if that evidence had not been 
previously presented to VA.  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no 
longer applies in the adjudication that follows reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regards to this claim, the Board notes that active 
military, naval, or air service includes active duty, any 
period of active duty for training during which the claimant 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.
38 U.S.C.A. §§ 101(24), 106(d); 38 C.F.R. §§ 3.6(a), 3.7.  
Inactive duty training includes duty, other than full-time 
duty, performed for training purposes by National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, and by 
Reservists, but it does not include correspondence course 
study or attendance at an educational program.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

The evidence before VA in June 1984 included the service 
medical records from the 1950's that failed to report any 
complaints or diagnosis for a neck or low back disability.  
The veteran's service records indicated that while on monthly 
UTA in January 1976, the veteran slipped and fell on some 
ice.  The reported diagnosis was contusion of the left wrist 
and cervical muscle strain.  In a statement from the veteran 
dated in January 1976, he asserted that his slip on ice has 
resulted in left wrist, neck, and back injuries.  In a 
statement from a fellow servicemember, it was noted that he 
had witnessed the veteran fall and indicated that the veteran 
had landed hard on his arm, hip, and back.  A separate report 
from another servicemember indicated that the veteran had 
landed on his left hand and back.  The initial outpatient 
report of January 1976 noted the veteran's complaint of 
receiving a trauma to his back, left arm, and neck.  The 
diagnosis was cervical strain and traumatic left wrist 
strain.  While X-rays of the left wrist and cervical spine 
were ordered, none for the lumbosacral spine was ordered.  
The X-ray reports noted an avulsion fracture of the dorsum 
carpal bone and "post spurs" from the C3 through C6 levels 
with no evidence of fracture.  A National Guard report of 
January 1976 noted the nature and extent of the veteran's 
injuries to be a cervical strain and left wrist strain with 
avulsion fracture of the dorsum carpal bone.  This injury was 
determined to have been in the line of duty and would result 
in a temporary disability.  A note dated in March 1976 that 
was prepared by a military orthopedist indicated that the 
veteran had been examined and he was cleared to resume "full 
activity."

Private outpatient records dated in 1984 from a Veronica 
Dowling, M.D., that noted treatment for a low back 
disability.  The veteran reported a medical history of a back 
injury in 1976 that was related to his military service.  
These records indicate that the veteran was told his 1976 X-
rays revealed degenerative joint disease in the cervical and 
lumbar spines.  He claimed to have suffered with intermittent 
neck and back problems since his 1976 injury.  A lumbar spine 
X-ray of February 1984 revealed lumbarization of the S1 
vertebra.  

On a VA compensation examination of May 1984, the veteran 
reported a medical history of a weak back.  He claimed that 
while constructing a fence in 1984 he developed severe low 
back pain.  The veteran acknowledged that Dr. Dowling had 
informed him in 1984 that he had a birth defect and there 
were "bones missing" in his lower back.  He asserted that 
he had recurrent neck pain with cold weather.  The examiner 
commented that neck function was good with no significant 
disability.  The diagnoses included chronic low back 
disability with radiological evidence of marked degenerative 
arthritis with some disc space narrowing in the lumbosacral 
spine; and status post trauma of the cervical spine (whiplash 
in 1976) with radiological evidence of very slight loss of 
height of the C5 vertebra.

Since the RO's decision in June 1984, VA has received private 
and VA outpatient records dated from 1984 to 2000 that note 
treatment for the veteran's orthopedic and neurologic 
complaints associated with his neck and back.  In July 1984, 
Dr. Dowling prepared a letter in which she indicated the 
veteran had claimed he sustained a cervical spine injury in 
1976.  He reported a history of intermittent neck and low 
back pain since this injury.  A letter from a William H. 
Lawson, M.D., dated in November 1984 indicated that the 
veteran had been seen on three occasions in 1984.  It was 
noted that the veteran had presented complaints with his left 
shoulder, neck, and low back.  This physician indicated that 
previous X-rays led him to believe that the veteran had 
degenerative arthritis that "may relate to injury incurred 
in 1976."  In a letter of April 1985, a O. Melvin Phillips, 
M.D., noted that he had examined the veteran in regards to 
his low back complaints.  The veteran reported a history of 
an injury in 1976 with intermittent low back pain since that 
time.  The veteran claimed that this pain became more 
constant and severe, to include sciatica, in January 1984.  
In a deposition obtained in July 1985, Dr. Dowling testified 
that the veteran suffered with "lumberalization" which she 
related was a congenital disorder.  A VA outpatient record of 
April 1997 noted the veteran's related history of a neck and 
low back injury in 1976.  The diagnosis was chronic low back 
pain since injury in 1976.  A VA lumbar spine X-ray of May 
1998 noted an impression of normal.  However, a lumbar 
magnetic resonance image (MRI) of February 1999 noted an 
impression of mild canal and bilateral forminal stenosis at 
the L4-L5 level secondary to central disc bulging and 
hypertrophic changes, and non-stenotic facet arthropathy at 
the L5-S1 level.

In a letter of August 1985, the veteran claimed that he had 
not suffered with any back problems prior to his injury in 
1976.  In a letter of September 1985, the veteran's spouse 
asserted that the veteran had suffered a great deal of pain 
in his back since his injury in 1976.  In statements dated in 
September 1998, the veteran's brother and daughter all 
indicated that the onset of the veteran's back and neck pain 
was from his fall during National Guard duty in 1976.  A 
decision of a hearing officer with the State of Arizona dated 
in December 1984 determined that the onset of the veteran's 
low back pain had been in January 1984.  A decision of the 
Social Security Administration in October 1985 awarded the 
veteran disability benefits based, in part, on his neck and 
low back disabilities.

The evidence before VA in June 1984 included medical evidence 
of a neck strain injury in 1976 and lay evidence from the 
veteran of a low back injury.  Also the veteran's lay 
evidence indicated that his neck and back symptomatology 
began at the time of his 1976 accident.  Medical evidence at 
the time of the June 1984 decision appeared to indicate that 
the veteran's low back disability was congenital in nature.  
Since that decision, VA has received multiple lay statements 
from the veteran's family corroborating his claim of the 
onset of neck and back symptoms with his fall in 1976.  In 
addition, Dr. Lawson provided an opinion in November 1984 
that indicated a possible association of the veteran's back 
arthritis with his 1976 injury.  The Board finds that the lay 
statements supporting the veteran's allegations of chronic 
neck and back symptoms since 1976 and Dr. Lawson's opinion 
finding a tentative association between the veteran's 
arthritis in his spine and his 1976 injury, is probative of 
the reasons and bases for denial in June 1984.  That is, this 
new evidence provides lay evidence of chronic symptomatology 
and competent medical evidence of a nexus to the veteran's 
service related injury in 1976 that was not before VA 
decisionmakers in June 1984.  For this reason, the Board 
finds that the evidence added to the record since June 1984 
is so significant that it must be considered in order to 
fairly decide the claim.


Evaluation of Left Wrist Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  The 
provisions of 38 C.F.R. § 4.40 note that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  See DeLuca at 205-07.

The veteran alleges that he has limitations associated with 
his left wrist that are the result of his service-connected 
left wrist injury.  The veteran's VA outpatient records do 
not report any complaints or treatment for a left wrist 
disability.

A VA orthopedic examination was afforded the veteran in 
September 1998.  He claimed that his left wrist disability 
prevented him from putting any pressure on this joint or 
doing any heavy lifting or activity with this joint.  The 
veteran acknowledged that he had not received treatment for 
these complaints.  Range of motion studies noted 60 degrees 
extension, 50 degrees flexion, 30 degrees ulnar deviation, 
and 20 degrees radial deviation.  The examiner noted that the 
left wrist appeared to be normal.  The radiologist's 
impression of a left wrist X-ray was normal.  The examiner's 
impression was a history of chip fracture of the left wrist 
with no resulting deformities, swelling, or loss of range of 
motion on examination.

Another VA orthopedic examination was given to the veteran in 
November 2000.  He claimed that since his 1976 injury he has 
suffered with pain, weakness, and diminished motion in his 
left wrist.  The veteran asserted that he experienced 
weakness, fatigue, and pain in the left wrist when lifting 15 
to 20 pounds of weight.  He denied any symptoms of 
incoordination.  On examination, there was no tenderness to 
palpation and no swelling or atrophy.  Capillary circulation 
in the fingertips and sensation in the left wrist, hand, and 
fingers was normal.  Tinel sign in the left upper extremity 
was negative.  There was slightly diminished grip strength in 
the left hand when compared to the right, and some give way 
with complaints of pain about the dorsum of the left wrist.  
Range of motion in the left wrist was 65 degrees 
dorsiflexion, 80 degrees palmar flexion, 10 degrees radial 
deviation, and 40 degrees ulnar deviation.  The veteran 
complained of slight pain at the terminal degrees of this 
motion.  X-ray of the left wrist showed no evidence of 
fracture, but there was a small cystic change in the lunate 
bone.  The examiner's impression was left wrist with chronic 
strain and no X-ray evidence of chip fracture.  It was opined 
by the examiner that functional impairment in the left wrist 
was mild to moderate in degree with estimated loss of motion 
during flare-ups of an additional 5 degrees dorsiflexion, 10 
degrees radial deviation, and 5 degrees ulnar deviation.

The veteran's left wrist chip fracture in a non-dominant 
extremity is currently evaluated under the VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(limitation of motion in a wrist joint).  The right wrist 
disability is evaluated as noncompensable effective from 
March 26, 1984.

According to 38 C.F.R. § 4.71, Plate I, normal range of 
motion in a wrist joint is dorsiflexion (extension) from 0 to 
70 degrees, palmar flexion from 0 to 80 degrees, ulnar 
deviation from 0 to 45 degrees, and radial deviation from 0 
to 20 degrees.  Regardless of the examiner's comments in 
September 1998, range of motion studies conducted during both 
examinations reported findings that would qualify as less 
then normal under Plate I at 38 C.F.R. § 4.71.  Under the 
criteria of Code 5215, a ten percent evaluation is warranted 
(in either the dominant or non-dominant hand) when 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  The reported range of motion in the 
veteran's left wrist, even considering the decreased function 
during flare-ups as estimated by the examiner in November 
2000, is substantially better than what would warrant a 
compensable evaluation under criteria at Code5215.  See 
38 C.F.R. §§ 4.40, 4.45.

The evidence shows that the veteran has tenderness over the 
left wrist and experiences pain and weakness, to include loss 
of grip strength, during flare-ups.  The level of functional 
impairment during flare-ups was found by the examiner in 
November 2000 to be mild to moderate in degree.  This opinion 
is supported by the majority of examination findings that 
reported primarily normal findings, except for slight loss of 
motion and grip strength, in the left wrist.  Based on this 
evidence, the Board finds that veteran's service-connected 
left wrist disability has resulted in a mild to moderate 
level of impairment, even considering periods of flare-ups, 
and a 10 percent evaluation under 38 C.F.R. § 4.59 is 
warranted.  According to 38 C.F.R. § 4.59, the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
Therefore, actually painful, unstable, or malaligned joints, 
due to healed injury, are recognized as entitled to at least 
the minimum compensable rating for the effected joint.  The 
minimum compensable evaluation under Code 5215 is 10 percent.

As there is no lay or medical evidence of ankylosis or 
fixation of the left wrist joint, an evaluation under Code 
5214 (ankylosis of the wrist) is not appropriate.  In 
addition, the note at Code 5213 indicates that in all forearm 
and wrist injuries, limitation of motion, multiple impaired 
finger movements due to tendon tie-up, and muscle or nerve 
injury, are to be separately rated and combined not to exceed 
rating for loss of use of hand.  As discussed above, the 
veteran's limitation of motion does not warrant an evaluation 
in excess of 10 percent disabling.  There is no lay 
allegation or medical findings of record that indicate the 
veteran currently has impaired finger movements due to tendon 
tie-up.  In addition, there is no medical opinion or 
diagnosis that has associated any nerve damage or disorder 
with an injury to his left wrist.  Thus, multiple evaluations 
under the Note at Code 5213 are not warranted.

The evidence indicates that the veteran's service-connected 
left wrist disability is characterized by a mild to moderate 
functional impairment during periods of symptomatic flare-
ups, with slight loss of motion, slight loss of grip 
strength, and pain.  It is the Board's determination that the 
evidence supports a scheduler evaluation of 10 percent 
disabling for the residuals of the veteran's left wrist chip 
fracture.  

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the claims file finds no lay or medical evidence 
that the veteran's left wrist disability has resulted in 
frequent periods of hospitalization.  While the veteran has 
claimed that he is currently unable to work due to his 
physical disabilities, a review of the medical evidence 
indicates that the veteran's primary complaints and treatment 
has been for spinal disabilities.  The veteran has not 
alleged that his left wrist disability has in any substantial 
way contributed to his loss of employment or job 
opportunities.  There is little lay or medical evidence that 
the mild to moderate level of functional impairment in the 
left wrist is not fully contemplated by the rating schedule.  
Based on this analysis, the Board finds that the veteran's 
residuals of a chip fracture to the left wrist does not 
present such an exceptional or unusual disability picture 
that it would render the application of the schedular 
criteria impractical.  

It is the Board's determination that a ten percent evaluation 
is all that is warranted for the veteran's left wrist 
disability.  While the veteran is competent to report his 
symptoms, the medical findings do not support a higher 
evaluation.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant described severe symptomatology associated 
with his service-connected disability, his lay evidence is 
not credible.  To this extent, the preponderance of the 
evidence is against the claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a low back 
disability has been submitted, the claim is reopened.

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a neck 
disability has been submitted, the claim is reopened.

Entitlement to an evaluation of 10 percent disabling for the 
residuals of a chip fracture of the left wrist is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

